Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 16, 2016

                                      No. 04-16-00251-CR

                                Christopher Anthony GARCIA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8550A
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER
       Before the Court is appellant’s second motion for extension of time to file his brief.
Appellant requests extension to September 23, 2016, to allow his attorney the opportunity to
review a video that was played in court but not included in the appellate record. The video is
now included in the appellate record.

       IT IS ORDERED appellant’s motion for extension of time is GRANTED. Appellants
brief must be filed on or before September 26, 2016. NO FURTHER EXTENSIONS OF
TIME WILL BE ALLOWED.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2016.
___________________________________
Keith E. Hottle
Clerk of Court